DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 10/21/2020. 
	Currently, claims 1-20 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 10/21/2020. The IDS has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 9, 11, 13, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0085335 A1 to Shimatsu.

    PNG
    media_image1.png
    479
    594
    media_image1.png
    Greyscale

Regarding independent claim 1, Shimatsu in Figs. 3-4 teaches a display device (Figs. 3-4 & ¶ 316, display device of Example 2), comprising: 
a substrate 11 (¶ 261-¶ 262, first substrate 11);
5a first light emitting element 10R (¶ 265, light emitting element 10R) disposed an the substrate 11; 
a second light emitting element 10G (¶ 265, light emitting element 10G) disposed on the substrate 11 and positioned adjacent to the first light emitting element 10R; 
a first encapsulation layer 34 (¶ 317, intermediate layer 34) disposed on the first light emitting element 10R and the second light emitting element 10G; and 
10a light path control layer 35, 50 (Figs. 3-4 & ¶ 321, layers 35, 50 direct light (i.e., light path control)) disposed on the first encapsulation layer 34, the light path control layer 35, 50 including a first pattern 35 (¶ 317, first coating layer 35) overlapping the first light emitting element 10R and having a first refractive index n1 (¶ 318 & ¶ 16, value n1 is a refractive index of the first coating layer 35) and a second pattern 50 (¶ 317, optical path control unit 50) overlapping the second light emitting element 10G and having a second refractive index n0 (¶ 318 & ¶ 16, value n0 is a refractive index of the optical path control unit 50) that is greater than the first refractive index n1 (¶ 318).
Regarding claim 3, Shimatsu in Figs. 3-4 further teaches the second pattern 50 includes an organic insulation material (¶ 320, second pattern 50 is constituted by an acrylic transparent resin, which is an organic insulation material (i.e., acryl-based resin) as the Applicant purported in disclosure (see paragraph 68 in the specification of the present application)).
Regarding claim 5, Shimatsu in Fig. 4 further teaches a cross section of the second pattern 50 has a shape in which a width of a lower side of the second pattern 50 is less than a width of an 25upper side of the second pattern 50 (Fig. 4).
Regarding claim 6, Shimatsu in Fig. 3 further teaches the light path control layer 35, 50 further includes a capping layer 38 (¶ 276, sealing resin layer 38) disposed on the first pattern 35 and the second pattern 50.
Regarding claim 9, Shimatsu in Fig. 3 further teaches the capping layer 38 directly contacts an upper surface of the second pattern 50.
Regarding claim 11, Shimatsu in Fig. 3 further teaches a second encapsulation layer 12 (¶ 260, second substrate 12) disposed on the light path control layer 35, 50, wherein the 20second encapsulation layer 12 includes an organic insulation material (¶ 213, organic polymer).
Regarding claim 13, Shimatsu in Fig. 3 further teaches a light emitted from the second light emitting element 10G is a same color as a color of a light emitted from the first light emitting element 10R (¶ 209, organic layer for both the light emitting elements 10R and 10G emits white light i.e., same color of light).

    PNG
    media_image2.png
    572
    748
    media_image2.png
    Greyscale

Regarding independent claim 16, Shimatsu in Figs. 3-4 and Annotated Fig. 3 teaches a display device (Figs. 3-4 & ¶ 316, display device of Example 2), comprising: 
15a substrate 11 (¶ 261-¶ 262, first substrate 11); 
an emission unit 10 (¶ 239, light emitting element 10 including 10R, 10G and 10B) disposed on the substrate 11; and 
an encapsulation unit 34 (¶ 317, intermediate layer 34) covering the emission unit 10, 
wherein the encapsulation unit 34 includes: 
a first encapsulation layer 34 (¶ 317, intermediate layer 34) disposed on the emission unit 10; 
20a light path control layer 35, 50 (Figs. 3-4 & ¶ 321, layers 35, 50 direct light (i.e., light path control)) disposed on the first encapsulation layer 34, the light path control layer 35, 50 including a plurality of first patterns P35 (Annotated Fig. 3 & ¶ 317, P35 is a portion of first coating layer 35) having a first refractive index n1 (¶ 318 & ¶ 16, value n1 is a refractive index of the first coating layer 35) and a plurality of second patterns 50 (¶ 317, optical path control units 50) having a second refractive index n0 (¶ 318 & ¶ 16, value n0 is a refractive index of the optical path control unit 50) that is greater than the first refractive index n1 (¶ 318); and 
a second encapsulation layer 12 (¶ 260, second substrate 12) disposed on the light path control layer 35, 50 (Fig. 3).
Regarding claim 17, Shimatsu in Figs. 3, 17B and Annotated Fig. 3 further teaches the emission unit 10 includes: 
a plurality of first light emitting elements 10R (¶ 265, light emitting elements 10R) respectively overlapping the first patterns P35; and
a plurality of second light emitting elements 10G (Figs. 3 & 17B, ¶ 265, ¶ 63 & ¶ 83, a plurality of light emitting elements 10G) respectively overlapping the second 5patterns 50.
Regarding claim 19, Shimatsu in Annotated Fig. 3 further teaches a cross section of each of the second patterns 50 has a shape in which a width of a lower side of each of the second patterns 50 is less 15than a width of an upper side of each of the second patterns 50.
Regarding claim 20, Shimatsu in Fig. 3 further teaches the light path control layer 35, 50 further includes a capping layer 38 (¶ 276, sealing resin layer 36) disposed on the second patterns 50.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shimatsu in view of US 5,381,187 A to Takamatsu et al. (“Takamatsu”).
Regarding claim 2, Shimatsu does not explicitly disclose the first encapsulation layer includes an inorganic insulation material. However, Shimatsu in Figs. 3-4 teaches the first encapsulation layer 34 includes a color filter layer CF (¶ 275). 
	Takamatsu recognizes a need for a material used for color filters with resistance to light and heat (col. 7, ln. 47-66). Takamatsu satisfies the need by forming the color filter with an inorganic insulation material (i.e., TiO2, SiO2; col. 7, ln. 47-66).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the inorganic insulation material taught by Takamatsu for at least a portion of the first encapsulation layer taught by Shimatsu, so as to provide an encapsulation resistant to light and heat.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimatsu in view of US 2016/0315130 A1 to Kajiyama et al. (“Kajiyama”).
Regarding claim 7, Shimatsu in Fig. 3 teaches the capping layer 38 includes epoxy (¶ 276), but does not specifically disclose that it includes polyimide (PI). 
Kajiyama, however, teaches that a sealing resin can be made from epoxy or polyimide (¶ 61).  In other words, Kajiyama recognizes that epoxy and polyimide are functional equivalent as being able to function as a sealing resin.
According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). The Section 2144.06.II further states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute epoxy taught by Shimatsu with another functionally-equivalent polyimide taught by Kajiyama.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shimatsu in view of US 2001/0044035 A1 to Morii.
Regarding claim 8, Shimatsu does not explicitly disclose the capping layer includes LiF. However, Shimatsu in Fig. 3 teaches the capping layer 38 is a sealing layer (¶ 276).
	Morii recognizes a need for a sealing material that is resistant to oxidation (¶ 13). Morii satisfies the need by forming a sealing layer with lithium fluoride (LiF; ¶ 14).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the LiF material taught by Morii for the capping/sealing layer taught by Shimatsu, so as to provide a sealing layer resistant to oxidation.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4, 10, 12, 14-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 4 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 4, wherein the first pattern is an air gap.
Claim 10 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 10, wherein the capping layer directly contacts an 15upper surface of the first encapsulation layer, a sidewall of the second pattern, and an upper surface of the second pattern.
Claim 12 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 12, a third encapsulation layer disposed on the second encapsulation layer, the third encapsulation layer including an inorganic insulation material.
Claim 14 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 14, wherein an emission area of the second light emitting element is larger than an emission area of the first light emitting element.
Claim 15 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 15, wherein: each of the first light emitting element and the second light emitting element are 10configured to emit a light in a first mode; and the first light emitting element is configured to emit the light and the second light emitting element is not configured to emit the light in a second mode.
Claim 18 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 18, wherein: each of the first light emitting elements and the second light emitting elements are configured to emit a light in a first mode, and 10each of the first light emitting element are configured to emit the light and each of the second light emitting element are not configured to emit the light in a second mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895              

/JAY C CHANG/Primary Examiner, Art Unit 2895